Citation Nr: 0802035	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-35 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher initial evaluation for a chronic 
anterior cruciate ligament tear and degenerative joint 
disease of the left knee, currently assigned a 10 percent 
evaluation.

2.  Entitlement to an initial compensable disability rating 
for hemorrhoids. 

3.  Entitlement to an initial compensable disability rating 
for seborrheic dermatitis.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had verified active service from August 1982 to 
February 1989.  He also had prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of February 2003, which granted service connection for left 
knee, hemorrhoid, and skin disabilities (the veteran appealed 
the assigned ratings), and August 2006, which denied service 
connection for hepatitis C.  In December 2007, the veteran 
appeared at a hearing held at the RO before the undersigned 
(i.e., Travel Board hearing).  At that time, he withdrew an 
appeal concerning the issue of entitlement to an extension of 
a temporary total rating based on convalescence; accordingly, 
that issue is no longer on appeal, and is not before the 
Board.  See 38 C.F.R. § 20.204(b)(1) (2007) (appeals may be 
withdrawn on the record at a hearing).  

Although the veteran stated at his hearing that he had a 20 
percent rating for his left knee condition, a review of the 
file discloses that he has a 10 percent rating for his left 
knee disability, and a separate 10 percent rating for a left 
Achilles tendon disability.  Thus, the rating for the knee 
itself is 10 percent.  Although he mentioned his Achilles 
tendon disability, he did not specifically claim entitlement 
to a higher rating.  If he wishes to claim an increased 
rating for his Achilles tendon disability, he should so 
notify the RO.  

In February 2006, the veteran filed a claim for service 
connection for hepatitis C and anemia.  However, the issue of 
service connection for anemia was never developed or decided, 
and the record does not show that the veteran withdrew this 
claim.  Accordingly, the claim for entitlement to service 
connection for anemia is REFERRED to the RO for initial 
development and consideration.  In this regard, although he 
claims the condition is secondary to hepatitis C, he also 
claims that it was present during service, raising a direct 
service connection claim.

For reasons expressed below, the issue of entitlement to 
service connection for hepatitis C is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, chronic 
anterior cruciate ligament tear of the left knee has been 
manifested by slight instability.

2.  Since the effective date of service connection, 
degenerative joint disease of the left knee confirmed by X-
ray has been manifested by pain with slight, noncompensable 
limitation of motion based on functional impairment due to 
weakness.  

3.  Since the effective date of service connection, the 
veteran's service-connected hemorrhoids are productive of 
moderate, reducible hemorrhoids, without evidence of 
significant blood, fissure, thrombosis, or excessive 
redundant tissue.  

4.  Since the effective date of service connection, the 
veteran's service-connected seborrheic dermatitis has been 
manifested by recurrences of flaking of the skin and 
scabbing, with crusts on some of the scabs, as well as small 
areas of local hair loss, with scarring and hair loss present 
in the quiescent phases, on an exposed area, with 5 to 10 
percent involvement.  


CONCLUSIONS OF LAW

1.  Since the effective date of service connection, the 
criteria for an evaluation in excess of 10 percent for 
chronic anterior cruciate ligament joint disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.71a, Diagnostic Code 5257 (2007).  

2.  Since the effective date of service connection, the 
criteria for a separate 10 percent rating for traumatic 
degenerative joint disease of the left knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010 (2007).  

3.  Since the effective date of service connection, the 
criteria for a compensable rating for hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2007).

4.  Since the effective date of service connection, under 
both the new and old criteria, the criteria for a 10 percent 
rating for a skin condition, diagnosed in its active phase as 
seborrheic dermatitis, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002 & 2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the claims for 
service connection for left knee, hemorrhoid, and skin 
disorders.  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although he was not specifically told to provide any 
relevant evidence or information in his possession, the 
detailed notice served to convey that information.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although he was not provided notice as to 
ratings and effective dates in question, once a decision has 
been made awarding service connection, a disability rating, 
and an effective date, § 5103(a) notice has served its 
purpose, as the claim has already been substantiated.  Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  He has not alleged 
any prejudice resulting from timing of notice errors.  Thus, 
there is no evidence that any notification error affected the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

With respect to the duty to assist, at least two VA 
examinations for each of the disabilities at issue in the 
merits part of this decision have been conducted.  He 
testified at a Board hearing.  He has not identified the 
existence of any potentially relevant evidence which is not 
of record.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Service connection for the disabilities at issue was granted 
in February 2003, effective in August 2001, and this appeal 
ensues from the grant of service connection.  Therefore, an 
assessment of the "present level" of disability must 
encompass the time period from August 2001 to date.  	

A.  Left Knee

The veteran contends that he has pain and weakness in his 
left knee.  At his hearing, he testified that he has a 
feeling in the knee as if it needs tightening.  

In July 2001, the veteran sought treatment from W. Cater, 
M.D., complaining that recently he had developed episodes of 
giving way in the left knee.  On examination, he had full 
range of motion, mild crepitus, a slight increase in lateral 
laxity and a moderate increase on anterior drawer testing.  A 
magnetic resonance imaging (MRI) scan disclosed mild 
chondromalacia, degenerative changes, and a chronic anterior 
cruciate ligament disruption/tear.  There was laxity of an 
intact posterior cruciate ligament.  

On a VA examination in February 2002, range of motion in the 
left knee was from 140 degrees of flexion to 0 degrees of 
extension.  Range of motion was limited by lack of endurance.  
X-rays disclosed mild osteoarthritis.  There was also some 
laxity with the anterior Drawer test.

In March 2002, the veteran underwent arthroscopic surgery of 
the left knee with a partial medial meniscectomy and 
chondroplasty of the femur, to treat Grade II-III 
chondromalacia and an unstable tear in the medial meniscus.  
(He was granted a temporary total rating based on 
convalescence for the period from March 28, 2002, to May 31, 
2002, due to this surgery.)

In February 2004, a VA examination was conducted, which 
disclosed that the veteran had reinjured his left knee in 
August 2003.  Range of motion of the left knee was described 
as normal, but the veteran had a positive Lachman's test and 
instability when performing a varus stress test.  

Another VA examination was performed in July 2005; this 
examination disclosed range of motion of the left knee from 
almost 0 degrees of extension to 10 degrees of flexion.  
Several repetitions were accomplished with no change in range 
of motion or degree of discomfort.  At this time, at maximum 
extension, there was neutral varus valgus, and the knee was 
stable to varus and valgus stresses in full extension.  
Lachman's and anterior drawer tests were essentially the same 
as on the right, and McMurray's and posterior drawer and 
pivot shift tests were negative.  However, at 30 degrees of 
flexion, there was a jog of medial laxity to valgus stress.  

On a VA examination in April 2006, the veteran complained of 
giving way, instability, and weakness in the left knee.  On 
examination, flexion was from 0 to 120 degrees, with no 
additional limitation of motion on repetitive use.  Extension 
was from 120 to 0 degrees, likewise with no additional 
limitation of motion on repetitive use. The examiner noted 
that there was no instability of the left knee, and that 
McMurray's test was negative.  X-rays of the left knee showed 
narrowing of the joint space and spurring of the patella and 
tibial plateau.  The examiner stated that the veteran's left 
knee weakness was due to post-traumatic degenerative changes.  

The veteran's service-connected knee disability has been 
characterized by the RO as chronic anterior cruciate ligament 
tear and degenerative joint disease of the left knee, and he 
has been assigned a 10 percent rating under diagnostic code 
5257.  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  

Although this most recent VA examination did not disclose 
instability, all previous examinations and evaluations showed 
some instability in the left knee.  The earlier examinations 
all reported several specific test findings, while the April 
2006 VA examination report simply reported "no" on an 
examination form to the question of whether there was 
instability, and "negative" to McMurray's test.  While this 
does not mean that the 2006 examination is inadequate as a 
whole, the probative value of these findings as to 
instability are outweighed by the more specific findings on 
the other examinations.  However, the instability or laxity 
shown has been no more than slight.  In this regard, the VA 
examination in July 2005 disclosed laxity only when the knee 
was in 30 degrees of flexion.  Otherwise, the evidence does 
not show more than slight instability.  Moreover, when 
evaluating the symptoms under Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the 
effects of functional loss due to pain do not apply, as that 
diagnostic code is not based on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Therefore, a 
question as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for the next higher rating, 
under diagnostic code 5257.  38 C.F.R. § 4.7 (1997).  

However, limitation of motion and instability of the knee may 
be rated separately under Diagnostic Codes 5260 and 5257.  
See VAOPGCPREC 9-98, 63 Fed.Reg. 56704 (1998); VAOPGCPREC 23-
97, 62 Fed.Reg. 63604 (1997).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Limitation of a leg (knee) flexion is rated 0 percent 
when limited to 60 degrees, 10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Limitation of extension of a leg (knee) is rated 0 
percent when limited to 5 degrees, 10 percent when limited to 
10 degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  

Although the veteran does not have compensable limitation of 
flexion or extension, medical evidence throughout the appeal 
period has shown degenerative changes.  Degenerative or 
traumatic arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (degenerative arthritis) and DC 5010 
(traumatic arthritis).  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2006), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  

While the July 2005 and April 2006 VA examinations did not 
show any increase in symptoms with repetitive motion, the 
February 2002 VA examination noted a lack of endurance, and 
the April 2006 VA examiner specifically concluded that the 
traumatic degenerative changes had caused left knee weakness.  
Thus, when considering the DeLuca factors, the Board finds 
that the slight weakness causes functional impairment 
reflective of sufficient limitation of motion to warrant a 10 
percent rating under diagnostic code 5010, based on X-ray 
proven arthritis, with non-compensable limitation of motion.  
Accordingly, a separate 10 percent rating for degenerative 
joint disease of the left knee is warranted.  In reaching 
this determination, the benefit-of-the-doubt rule has been 
applied.  See 38 U.S.C.A. § 5107(b).  

However, in view of the essentially full range of motion 
shown on examinations, with the absence of any additional 
impairment on repetitive use, and the absence of any 
additional functional impairment, a higher rating based on 
limitation of motion, either flexion or extension, is not 
warranted, nor is a separate rating based on ankylosis, 
symptomatic removal of semilunar cartilage, or dislocated 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion.  See 38 C.F.R. § 4.71a, Codes 5256-5261 (2007).  
In this regard, all of the symptomatology present in the 
veteran's left knee is included in the two ratings. 

In sum, the two elements of the veteran's left knee 
disability merit separate 10 percent ratings.  The chronic 
anterior cruciate ligament tear of the left knee warrants a 
10 percent rating, but no higher, under diagnostic code 5257, 
based on slight instability, and the degenerative joint 
disease of the left knee warrants a separate 10 percent 
rating under diagnostic code 5010, based on noncompensable 
limitation of motion with weakness.  Since he is already in 
receipt of a 10 percent rating for the entire left knee 
disability under diagnostic code 5257, only the separate 10 
percent for degenerative joint disease is a grant of issue on 
appeal.  Further, the facts do not warrant higher or lower 
evaluations for any specific period of time during the appeal 
period, and the dual 10 percent ratings are warranted 
throughout the appeal period, from August 30, 2001, to the 
present (except for the period covered by the temporary total 
rating based on convalescence).  See Hart, supra; Fenderson, 
supra.

B.  Hemorrhoids

The veteran contends that he was hospitalized for thrombosed 
hemorrhoids in service, and that since then he has had 
periodic flares where the hemorrhoids become external and 
thrombosed.  

The veteran's service-connected hemorrhoids have been rated 
noncompensable by the RO under the provisions of Diagnostic 
Code 7336.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is assigned for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is warranted when there is persistent 
bleeding and secondary anemia, or with fissures.

Service medical records show that the veteran was 
hospitalized in June 1979 for treatment of acute prolapsing 
thrombosed hemorrhoids.  

On a VA examination in February 2002, the veteran had 
hemorrhoids in the 6 o'clock and 10 o'clock positions, 
without evidence of thrombosis or bleeding.  On a VA 
examination in July 2005, the examiner noted that by history 
the hemorrhoids would be classified as intermittently 
prolapsing, which the veteran was able to return digitally to 
their original locations.  Examination disclosed several 
medium sized hemorrhoids, without evidence of fissure, 
ulceration, thrombosis, or erythema.  

Thus, there is no medical evidence showing recurrence of 
hemorrhoids which are large or thrombotic, irreducible, or 
with excessive redundant tissue.  The veteran states that he 
is able to reduce them, i.e., put them back in the preferred 
position.  See Stedman's Medical Dictionary, 1535 (27th ed., 
2000).  Persistent bleeding or fissures have not been shown.  
While, as noted in the introduction, there is a claim for 
service connection for anemia pending, there is no 
indication, lay or medical, that any such condition is due to 
hemorrhoids.  In addition, there are no distinct periods of 
time, since the effective date of service connection, during 
which the disability would warrant a compensable rating.  
Thus, the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

C.  Skin Condition

The rating schedule for evaluating skin disabilities changed 
during the pendency of this appeal.  Under the old criteria, 
in effect prior to August 30, 2002, the veteran's condition 
was rated analogously to eczema.  See 38 C.F.R. §§ 4.20, 
4.118, Code 7819 (2002).  

Eczema with symptoms of slight, if any, exfoliation, 
exudation or itching, on a nonexposed surface or small area, 
warrants a noncompensable evaluation.  With exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, a 10 percent evaluation is warranted.  
Exudation or constant itching, extensive lesions, or marked 
disfigurement warrants a 30 percent rating, and ulcerations 
or extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptional repugnance, warrants a 
50 percent rating.  38 C.F.R. § 4.118, Code 7806 (2002).

Under the new rating criteria, dermatitis or eczema is rated 
0 percent when less than 5 percent of the entire body or of 
exposed areas is affected, and no more than topical therapy 
is required during the past 12 month period.  A 10 percent 
rating is assigned when at least 5 percent but less than 20 
percent of the entire body or of exposed areas is affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 12 month period.  A 30 
percent rating is assigned when 20 to 40 percent of the 
entire body or of exposed areas is affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of 6 weeks or more, but 
not constantly, during the past 12 month period.  The highest 
rating of 60 percent is assigned when more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affect, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007). 

Prior to the effective date of the new criteria, the 
veteran's skin disability must be evaluated under the 
criteria then in effect.  VAOPGCPREC 3-2000 (Apr. 10, 2000) 
(65 Fed. Reg. 33,422 (2000)).  However, from the effective 
date of the new criteria, the veteran is entitled to the 
application of whichever criteria, new or old, are most 
favorable to him.  Id.  

On a VA examination in February 2002, the veteran said that 
he had recurrent scalp lesions involving itching, small 
bumps, flaking, and oozing lesions on the scalp, with hair 
loss in the affected area.  He used medicated shampoo and 
lotion to control the symptoms.  On examination, he had scalp 
lesions in the form of flaking of the skin, and scabbing, 
with crusts on some of the scabs, as well as small areas of 
local hair loss, consistent with severe seborrheic 
dermatitis.  

On a July 2005 VA examination, the veteran showed mild loss 
of hair on the lower portion of the scalp.  There were no 
bumps, ulcers, or bleeding, although he had mild scarring on 
the lower portion of the scalp.  The rest of the skin 
examination was normal.  The examiner's assessment was that 
the veteran had an acneform condition affecting the lower 
potion of the scalp, with a 5 to 10 percent involvement.  

At his Board hearing, the veteran indicated he was able to 
control the symptoms fairly well with the medicated shampoo 
and lotion.  However, he still had itching and the small 
bumps.  He said that when he was taking Interferon for 
hepatitis C, most of the symptoms disappeared, but they 
returned later.

Thus, the evidence shows that the veteran has a recurrent 
skin condition on his scalp, diagnosed when in its active 
state as seborrheic dermatitis.  When active, it is 
manifested by flaking of the skin and scabbing, with crusts 
on some of the scabs, as well as small areas of local hair 
loss.  When quiescent, as on the 2005 examination, he still 
has scarring and some hair loss.  According to his testimony, 
even with the medication, he experiences episodes of 
"bumps" and itching.  In view of these factors, a 10 
percent rating is warranted under the old criteria, based on 
clinically documented symptoms involving an exposed surface, 
i.e., the scalp, which, at best, are manifested by scarring 
and hair loss.  Under the new criteria, the 2002 examination 
findings of the condition in its active state, together with 
the 2005 examination showing residual scarring and hair loss, 
with 5 to 10 percent involvement, warrant a 10 percent 
rating, based on between 5 and 20 percent of the total body 
or exposed area.  See Ardison v. Brown, 6 Vet. App. 405, 408 
(1994) (indicating that, to the extent possible, VA should 
schedule an examination for a condition that has cyclical 
manifestations during an active stage of the disease to best 
determine its severity).  Thus, under both the new and old 
criteria, a 10 percent rating is warranted for the veteran's 
skin condition.  In reaching this determination, the benefit-
of-the-doubt rule has been applied.  See 38 U.S.C.A. 
§ 5107(b).  

Further, the facts do not warrant higher or lower evaluations 
for any specific period of time since the effective date of 
the grant of service connection.  See Hart, supra; Fenderson, 
supra.  In this regard, although the veteran stated that the 
condition was markedly improved during a time in which he was 
taking Interferon, this has not been clinically documented 
for any identifiable period of time.  Therefore, the 10 
percent rating is warranted for the entire appeal period.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
chronic anterior cruciate ligament tear of the left knee is 
denied.

Entitlement to a separate 10 percent rating for degenerative 
joint disease of the left knee is granted.

Entitlement to an initial compensable disability rating for 
hemorrhoids is denied. 

Entitlement to a 10 percent rating for a skin condition, 
diagnosed while in its active state as seborrheic dermatitis, 
is granted.


REMAND

With respect to the issue of entitlement to service 
connection for hepatitis C, the Board finds that additional 
notification and assistance is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  

First, adequate efforts have not been made to secure service 
medical records.  In this regard, a DD Form 214 shows active 
duty from August 1982 to February 1989, with one additional 
month of active duty.  However, the veteran claims he was on 
active duty from August 1976 to February 1989, and he has 
submitted hospital records pertaining to a June 1979 
hospitalization in a military hospital; those records show 
that he was on active duty in the Navy at the time of the 
hospitalization.  On the other hand, the request for records 
and service verification met with the response that the 
personnel record was missing, and that a temporary folder had 
been created, which showed service from February 1989 to June 
2000.  

The veteran does not claim that he was on active duty during 
this latter period, nor was a copy of the DD Form 214 itself 
provided.  The remainder of the searches for service medical 
records were based on this later period of service, which 
meant that the veteran's service medical records would likely 
have been stored at another location.  In view of the 
importance, both for this and for later claims, of securing 
the service medical records, additional efforts must be made 
to verify the veteran's service, and to obtain service 
medical records, as specified below.  See 38 C.F.R. 
§ 3.159(c)(2) (2007) (efforts to obtain records in government 
custody must continue until it is reasonably certain that the 
records do not exist or that further efforts to obtain the 
records would be futile).  In this regard, although the 
veteran does not contend that hepatitis C was diagnosed while 
he was in service, the records may show evidence tending to 
support his contentions.  

Second, although a private doctor wrote, in May 2006, that 
the veteran told him that he had been diagnosed with 
hepatitis C at a VA facility in 2002, and subsequently 
treated at a VA facility with Interferon for the condition, 
the RO did not attempt to obtain these VA records.  

Finally, the veteran contends that he was told by the Red 
Cross in 1986 that he had non-A, non-B hepatitis, when he 
attempted to donate blood.  The DD Form 214 of record shows 
that his occupational specialty was laboratory technician, 
and he states that earlier, he was a corpsman.  One of the 
potential risk factors mentioned in the April 2006 was if, as 
a healthcare worker, he was exposed to any contaminated blood 
or fluids.  The veteran has stated that he believes he was 
exposed to contaminated blood or fluids.  According to an 
informational letter provided to RO personnel, "occupational 
exposure to HCV may occur in the health care setting through 
accidental needle sticks.  A veteran may have been exposed to 
HCV during the course of his or her duties as a military 
corpsman, a medical worker, or as a consequence of being a 
combat veteran."  VBA Fast Letter 04-13 (June 29, 2004).  The 
veteran claims that he received accidental needle sticks 
during the course of his duties in service.  Moreover, there 
is evidence indicating he may currently have hepatitis C.  In 
view of these factors, the veteran must be afforded an 
examination to determine whether he has the hepatitis C virus 
(HCV) of service origin.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact National Personnel Records Center 
(NPRC) (or other appropriate records 
repository) and provide a copy of the 
veteran's DD Form 214 of record, as well as a 
copy of an "Inpatient Admission/Disposition 
Record," dated June 29, 1979, making sure 
that the veteran's 6-digit identification 
number is legible, for assistance in the 
following:

*  Verification of the veteran's active duty 
periods.
Explain that the DD Form 214 on file shows he 
was on active duty in the Navy from August 
11, 1982, to February 10, 1989, but that he 
claims that he entered onto active duty in 
August 1976.  Ensure that all information 
provided is accurate and as complete as 
possible.  

*  Explain that he does not claim to have 
been on active duty from February 1989 to 
June 2000, as reported in response to a 
request for service medical records and 
verification of service initiated in December 
2001.  If the DD Form 214 showing active 
service for those dates continues to be the 
only record pertaining to the veteran, a copy 
of the document should be provided to VA.  

*  Service medical records should be 
requested from the appropriate records 
repository(ies), based on the February 1989 
discharge date, and, unless ruled out as 
pertaining to another veteran, the June 2000 
discharge date.  

All efforts to obtain these records, and the 
responses received, must be documented in the 
claims file, and must continue until it is 
reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.  

2.  Obtain all VA medical records pertaining 
to the diagnosis and treatment of hepatitis 
C, beginning in approximately 2002.  If 
necessary, contact the veteran to identify 
the specific VA medical center which provided 
the diagnosis and treatment.

3.  Thereafter, schedule the veteran for 
an appropriate VA examination to determine 
whether he currently has hepatitis C and 
whether he contracted the HCV during 
service.  The entire claims folder and a 
copy of this REMAND must be made available 
to the examiner prior to the examination.  
A detailed history should be obtained from 
the veteran, and all necessary tests and 
studies deemed necessary should be 
accomplished.   

It is essential that the complete 
rationale for all opinions expressed be 
provided.  It would be helpful if the 
examiner would use the following language, 
as may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  After assuring compliance with the 
above development, readjudicate the claim 
on appeal in light of all evidence of 
record.  If the claim is denied, furnish 
the appellant and his representative with 
a supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


